COURT OF APPEALS
                         EIGHTH DISTRICT OF TEXAS
                              EL PASO, TEXAS
                                     §
  PETER MANUEL CANDELARIA,                       No. 08-20-00011-CR
                                     §
                 Appellant,                        Appeal from the
                                     §
  v.                                              118th District Court
                                     §
  THE STATE OF TEXAS,                          of Howard County, Texas
                                     §
                  State.                             (TC# 15560)
                                     §

                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until May 12, 2020. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Rick Dunbar, the Appellant’s attorney, prepare the

Appellant’s brief and forward the same to this Court on or before May 12, 2020.

       IT IS SO ORDERED this 14th day of April, 2020.

                                            PER CURIAM


Before Alley, C.J., Rodriguez and Palafox, JJ.